                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

LAWRENCE MICHAEL MAES,

               Plaintiff,

v.                                                             No. 1:17-cv-000988 KG/LF

THE HERSHEY COMPANY,

               Defendant.

                            STIPULATED ORDER OF DISMISSAL
       THIS MATTER having come before the Court on the Motion of the Parties, to dismiss

Plaintiff’s Complaint against Defendant The Hershey Company with prejudice, pursuant to

Fed.R.Civ.P.41(a)(2), the Court having reviewed the Motion and being otherwise fully advised in the

premises, FINDS that the Motion is well taken.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff’s Complaint

against The Hershey Company and all claims and causes of actions therein is dismissed with

prejudice. Each party is to bear their own cost and attorney fees.




                                               ___________________________________
                                               UNITED STATES DISTRICT JUDGE
APPROVED BY:

GUEBERT BRUCKNER GENTILE P.C.



By   /s/ Lawrence A. Junker
     Terry R. Guebert
     Lawrence A. Junker
     P.O. Box 93880
     Albuquerque, NM 87199-3880
     (505) 823-2300
     tguebert@guebertlaw.com
     ljunker@guebertlaw.com
     Attorneys for Defendant The Hershey Company


LAW OFFICES OF ERIKA E. ANDERSON



By   Approved via email 10/30/2018
     Erika E. Anderson
     2025 Rio Grande Blvd. NW
     Albuquerque, NM 87104
     (505) 944-9039
     erika@eandersonlaw.com
     Attorney for Plaintiff




                                         2
